Order entered November 14, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-12-00151-CR
                                   No. 05-12-00152-CR

                         JAMES RANDOLPH BELL, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                    Trial Court Cause Nos. F11-70232-H, F11-70233-H

                                        ORDER
      Before the Court are appellant’s Objection to Supplemental Clerk’s Record filed on June

19, 2013, and Objection to Second Supplemental Clerk’s Record filed on October 28, 2013. We

OVERRULE the objections.


                                                   /s/   JIM MOSELEY
                                                         JUSTICE